 In the Matter of ALUMINUM COMPANY OF AMERICAandALUMINUMWORKERS UNION No. 19104Case No. R-4.-Decided April 10, 1936Aluminum Smelting and Products Industry-Labor Organization:Board willnot interfere in internal affairsof-American Federation of Labor-Unit Appro-priatefor Collective Bargaining:Board will not determine where only questioninvolved is one of internal affairs of labororganization-Petition for Investi-gation and Certification of Representatives:denied.Mr. Thomas I. Emersonfor the Board.Mr. F. B. Ingersoll,of Pittsburgh, Pa., for the Company.Mr. Fred A. Wetmorefor the Union.Mr. David Williamsfor National Council of Aluminum Workersand American Federation of Labor.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEIn December, 1935, Aluminum Workers Union No. 19104, herein-after referred to as the Union, petitioned the National Labor Rela-tions Board for an investigation and certification of representativespursuant to Section 9(c) of the National Labor Relations Act,approved July 5, 1935.The petition stated that the Union repre-sented 1,681, employees out of a bargaining unit of approximately2,600 employees, said unit. constituting the employees engaged atthe plants of the Aluminum Company of America located at Alcoa,Tennessee; that the National Council of Aluminum Workers Unionsclaimed to represent the employees in said unit; that the AluminumCompany of America and the National Council of AluminumWorkers Unions were entering into an agreement respecting theabove plants against the wishes of the Union; and that such con-duct gave rise to a question affecting commerce concerning the rep-resentation of the employees in said unit.The Union requested thatthe National Labor Relations Board investigate the controversy andcertify to the parties the name or names of the representatives thathave been designated or selected by said employees.On December30, 1935, the National Labor Relations Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 11 of National530 DECISIONS AND ORDERS531Labor Relations Board Rules and Regulations-Series 1, issued anotice of a hearing to be held before it. Pursuant to said notice, ahearing was held on January 16, 1936 at Washington, D. C. by theBoard, all members being present, and testimony was taken.Fullopportunity to be heard, to examine and to cross-examine witnessesand to introduce evidence bearing upon the issues was afforded tothe parties.The Aluminum Company of America, the Union, andthe National Council of Aluminum Workers were represented atthe hearing, the Aluminum Company of America stating that itsappearance at the hearing was not to be construed as a waiver ofany of its claimed constitutional rights.Upon the record in the case, the stenographic transcript of thehearing, and all the evidence, including oral testimony, documentsand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS OF FACT1.The Aluminum Company of America, hereinafter referred to asthe Company, is a Pennsylvania corporation with its principal officein Pittsburgh, Pennsylvania. It is both an operating and holdingcompany, and together with its subsidiaries, owns and operates anumber of plants and offices for the production, sale and distributionof aluminum and aluminum products. Its smelting plants are locatedatAlcoa, Tennessee; Badin, North Carolina; Massena, New Yorkand Niagara Falls, New York; its plants for the production of alumi-num sheet and plate are located at Alcoa, Tennessee ; New Kensing-ton, Pennsylvania; Arnold, Pennsylvania; Niagara Falls, New Yorkand Edgewater, New Jersey; its other fabricating plants, in whichvarious aluminum products are mainly produced, are located atEdgewater, New Jersey; Massena, New York; New Kensington,Pennsylvania; Logan's Ferry, Pennsylvania ; Arnold, Pennsylvania;Fairfield, Connecticut; Cleveland, Ohio; Detroit, Michigan; Oak-land, California and Harwood, New Jersey; its foundries for theproduction of castings are located at Cleveland, Ohio; Fairfield, Con-necticut;Detroit,Michigan and Oakland, California. In addition,the Company operates a plant at East St. Louis, Illinois for the con-centration of aluminum oxide and for other preliminary operationsin the production of aluminum, and mines in Arkansas, Alabama andGeorgia.The general purchasing of raw materials and other prod-ucts for these plants is under the direction of a central purchasingagency at Pittsburgh, Pennsylvania.Some local purchasing is per-formed by district purchasing organizations at each plant under thesupervision of the central agency.The products are sold throughsales offices located in industrial centers throughout the United 532NATIONAL LABOR RELATIONS BOARDStates, the orders being sent to Pittsburgh for acceptance.Theorders received are allocated among the plants by the Pittsburghoffice.2.As stated above, two plants of the Company are located at Alcoa,Tennessee.At one of these plants carbon electrodes are manufac-tured and metallic aluminum produced; at the other, sheet and platealuminum are rolled and some commercial ingot produced.Themajor portion of the raw materials used in the first plant are trans-ported to Alcoa from states other than the state of Tennessee.Theore or aluminum oxide is shipped from the Company's plant at EastSt. Louis, being produced there from bauxite imported mainly fromDutch Guiana and British Guiana. Practically all of the aluminumused in the second plant is produced at the first plant, the two plantsbeing about two miles apart.The output of the first plant that isnot utilized in that fashion is shipped outside of Tennessee for furtherfabrication.The second plant is the largest of the Company's fivesheet and plate mills.The preponderant portion of its products isshipped to customers of the Company located outside of Tennessee.Such customers include railroad companies, airplane lines, automobileconcerns, cooking utensil manufacturers and others, all of whoseorders are in very large quantities.Millions of pounds of aluminumsheet and plate are shipped monthly to such customers.3.The above operations described in paragraphs 1 and 2, includingthe operations at the Alcoa plants, constitute a continuous flow ofcommerce among the several states.Questions concerning the repre-sentation of employees at the Alcoa plants lead and tend to lead tolabor disputes burdening and obstructing the free flow of thatcommerce.4.Aluminum Workers Union No. 19104, the petitioner, is a labororganization which claims to represent a majority of the employeesat the Alcoa plants. It is a Federal Labor Union, having a charterfrom the American Federation of Labor.Fred A. Wetmore hasbeen president of this Union since its organization in 1932.5.In May, 1934, the Aluminum Workers Council was formed forthe purpose of working toward an international union of aluminumworkers.Composing this Council, which had been preceded by asimilar though much looser organization, were representatives ofaluminum workers unions in the Company's plants at Alcoa, NewKensington, Massena and Logan's Ferry and in the plants of certainindependent aluminum companies. In addition, there were repre-sentatives of two craft unions which had members employed at theNew Kensington plant.A. R. Beuhler, employed by one of the inde-pendent companies, was president of the Council ; Wetmore was sec-retary-treasurer.While the original intention had been the achieve- DECISIONS AND ORDERS533ment of bargaining relations with the Aluminum ManufacturersAssociation, the unions in the plants of the independent companiesdecided not to join in such an attempt, although they still remainedin the Council.Consequently, the Aluminum Company of Americaunions attempted to obtain an agreement from that Company alone.On July 24, 1934, the officers of the Council presented an agreementto the Company on behalf of the aluminum workers unions at theEast St. Louis, New Kensington, Massena, Logan's Ferry and Alcoaplants.Upon the Company's refusal to enter into an agreement, astrike ensued, commencing on August 10, 1934. It was settled onSeptember 6, 1934 by an "agreement" negotiated by the representa-tives of the unions but signed only by the Company and purportingto be between the Company and all of its employees.The agreementwas to be effective for six months and thereafter until modified upondue notice.6.In February, 1935, the Council was reorganized pursuant to thedirection of President Green of the American Federation of Labor.Its name was changed to the National Council of Aluminum Workers(hereinafter referred to as the Council) and David Williams, a gen-eral organizer of the American Federation of Labor, was appointedpresident of the Council by President Green.Unions in plants ofaluminum companies other than the Aluminum Company of Americawere represented on the Executive Board of the Council.Shortly thereafter the aluminum workers unions in plants of theAluminum Company of America attempted to negotiate an agree-ment with the Company.However, the Company insisted that theagreement would have to be submitted to non-American Federationof Labor organizations that it claimed existed in its plants.Theunions refused and negotiations ceased.The Council then arrangedto have the members of the unions involved sign cards authorizingthe Council to represent the signatories in collective bargaining withthe Company.The officers of the Alcoa Union, believing that itshould not surrender its rights to the Council and supported in thatview by the members, substituted cards authorizing the Union, af-filiated with the Council, as the representative for Alcoa and thesecards were signed by a large proportion of the employees at Alcoa.7. In July, 1935, the Alcoa Union requested Williams to call aconference of Aluminum Company of America aluminum workersunions for the purpose of preparing a new agreement.Williamsrefused, charging lack of cooperation on the part of the Alcoa Union.That Union thereupon withdrew from the Council on August 3, 1935.Through the efforts of President Green, a partial reconciliation waseffected and the officers of the Alcoa Union met with Williams to pre-pare an agreement, although the Alcoa Union did not formally reen- 534NATIONAL LABOR RELATIONS BOARDter the Council.The agreement was presented to the Company onAugust 23 by Williams, as president of the Council, on behalf of theunions of the' Alcoa, East St. Louis, Massena, Badin, Logan's Ferryand New Kensington plants, negotiating through the Council.Nego-tiations commenced on this agreement between the Company and therepresentatives of the unions includingWetmore and Greene whorepresented the Alcoa Union.On September 25 Wetmore and Greene,became dissatisfied with the conduct and tenor of these negotiationsand withdrew.They informed both Williams and the Company oftheir withdrawal and of their intent not to be parties to or to bebound by any agreement that might result.The Company then in-formed the remaining representatives that it could not continue nego-tiations unless it was assured that the resulting agreement would bebinding upon all the aluminum workers unions in its plants, includ-ing the Alcoa Union.The remaining union representatives, headedby Williams, conferred with President Green of The American Fed-eration of Labor.The latter stated that there should be only oneagreement applicable to the plants of the Company and that there-fore the negotiations should continue.He attempted unsuccessfullyto persuade the Alcoa representatives to participate in the negotia-tions.Upon being informed of President Green's statements, theCompany resumed negotiations with the remaining representatives.On October 14, 1935, an "agreement" was adopted, again signed onlyby the Company and purporting to be between the Company and allof its employees.This "agreement" was to be in effect for at leasta year and thereafter until modified.During its life the Companywas not to enter into any conflicting agreement.On November 18,1935, President Green wrote Williams that the agreement should begiven the official approval of the American Federation of Labor and"should apply to the officers and members of aluminum workers localunions who are employed by the Aluminum Company of America".Of six such unions, all but Alcoa had approved and accepted theagreement.8.In the meantime, on October 8, 1935, Wetmore, on behalf of theAlcoa Union, had submitted a proposed agreement to the Companymanagement at Alcoa to run concurrently with the September 6,1934 agreement.The Company took no action on Wetmore's pro-posal as it considered it inconsistent with the negotiations then cur-rent between the Company and the other unions and later, with theOctober 14 agreement that resulted therefrom.9.At the hearing before the Board, Wetmore, representing theAlcoa Union, contended that the Alcoa plants constituted an appro-priate bargaining unit and that while the officers representing theAlcoa Union could voluntarily join with representatives of the otherunions to present joint proposals to the Company they nevertheless DECISIONS AND ORDERS535remained free to pursue an independent course unless they negotiated,or entered. into, a joint agreement with the Company.Furthermore,in view of the withdrawal of the Alcoa representatives from thenegotiations preceding the October 14 agreement, he maintained thatthe Alcoa Union was not bound by that agreement and was free toenter into a separate agreement applicable only to the Alcoa plants.Williams, representing the Council and the American Federation ofLabor, contended that, at least during the life of the October 14agreement, all of the plants of the Company at which 'aluminumworkers unions existed taken together were the appropriate bargain-ing unit and that the Council represented such unit.Moreover, heasserted that, in view of President Green's rulings and the member-ship of the Alcoa Union in the American Federation of Labor, theOctober 14 agreement was binding upon the Alcoa Union. The Com-pany asserted that in theory it was willing to deal with the six unionsjointly through the Council or with each separately or with any groupof its employees, its willingness thus to negotiate being apparentlybased upon its disinclination to deal exclusively with any group orto recognize the majority rule.However, it thought that in view oftheOctober 14 agreement and President Green's ruling, which itdeemed authoritative, the Company was bound for the time being tonegotiate with the Council as representative of all of the unions.10.As regards the membership of the Alcoa Union, Wetmore didnot produce competent records proving that at the time of the hear-ing that Union represented a majority of the employees at the Alcoaplants, although the incomplete records produced indicated that itrepresented a large number of such employees.Wetmore claimedthat it did actually represent a majority.The Company, as indi-cated above, said that the question of whether the Union representeda majority was not material, inasmuch as it would bargain with anygroup of its employees to an extent not inconsistent with the existingagreement.However, it was apparently unwilling to enter into anyagreement to which a union was a formal party and signed as such.CONCLUSIONTaking the petition in this case at its face value, the Board is onlyasked to investigate and certify, pursuant to Section 9 (c) of the Act,the "name or names of the representatives that have been selected"by the employees at the Alcoa plants.Ordinarily, such a requestwould involve (1) a decision as to whether the employees at thoseplants constitute an appropriate bargaining unit within the meaningof Section 9 (b) ; (2) if they do constitute such unit, the holding ofan election to determine whom the employees desire as their repre-.97571-36-vol. 1-35 536NATIONAL LABOR RELATIONS BOARDsentatives for collective bargaining; and (3) the certification of thename or names of the representatives chosen at such an election.Normally, such cases arise from situations in which the only organ-ization claiming to represent the employees contends that it repre-sents a majority of the employees in an appropriate unit but theemployer refuses to bargain with it on the ground that such repre-sentation is not established, or in which each of two or more com-peting organizations claims a majority.The machinery of Section9 (b) and 9 (c) is thus designed to complement and make workablethe principle of the majority rule declared in Section 9 (a). Itspurpose is simply to resolve, by means of an election or other suitablemethod, any doubts concerning which, if any, organization can claimthe exclusive right to bargain collectively for certain employees.As stated above, on its face the instant petition appears to presentthe normal situation described above : one organization, AluminumWorkers Union No. 19104, claims to represent a majority of the em-ployees at the Alcoa plants of the Company. It asserts that anotherbody, the Council, contests this claim. It in effect requests an electionto resolve the issue thus created.However, the foregoing brief sum-mary of the facts in the case indicates that the issues here are of anessentially different character.A short statement of the real issuesin the case makes it clear that under the guise of a petition for certifi-cation the parties are presenting entirely different questions to thisBoard for its decision.Assuming for the purposes of the argument that the Alcoa plantsconstitute an appropriate bargaining unit, as the Union contends,an election would be necessary to establish the strength of the Union.If the Union received a majority vote in such an election, the Boardwould then certify it as the representative of the employees at Alcoa.But such certification would in no way conclude this controversysince the underlying question here is not whether the Union shallrepresent the employees, but rather, who shall represent the Unionin its dealings with the Company.The solution of that questionis far from simple.Wetmore, the president of the Union, contendedbefore the Board that he speaks for the Union in all matters, includ-ing its dealings with the Company.He claims that his contentionis supported by the actual wishes of the members of the Union.With equal vigor, Williams asserted that the applicable rules of theAmerican Federation of Labor demand that the Alcoa Union bar-gain only in concert with the other unions through the Council whichhe heads and that consequently that body and not Wetmore speaksfor the Alcoa Union in its dealings with the Company. It may beobserved, so as further to point the problem, that the rules of theAmerican Federation of Labor as applied to this case are by no DECISIONS AND ORDERS537means free from doubt. The Alcoa Union is a Federal LaborUnion directly chartered by the American Federation of Labor. TheConstitution of the Federation in Article XIV provides as follows :"SEC. 2. The Executive Council (of the Federation) is au-thorized and empowered to charter Local Trade Unions andFederal Labor Unions, to determine their respective jurisdictionsnot in conflict with National and International Unions, to de-termine the minimum number of members required, qualifica-tions for membership and to make rules and regulations relatingto their conduct, activities and affairs from time to time and asin its judgment is warranted or deemed advisable."While this section was referred to by Williams, he did not offerevidence of any action by the Executive Council itself directed to theinstant case or any delegation of authority to President Green, butintroduced only the ruling of the latter.While it might be said thata strict and technical view would therefore make that ruling of Pres-ident Green inapplicable, it must be remembered that Wetmore andthe organization he represents are still, and voluntarily, parts of alarger organization and that Green is its president. It is possiblethat the unwritten law of tradition and custom makes his rulingsbinding within the Federation until altered.However, as herein-after appears, in our view of the case it becomes unnecessary to re-solve these opposing contentions.The course and conduct of the future bargaining of the AlcoaUnion is thus bound up with the question of who shall speak for thatUnion.The real question is therefore who represents and speaksfor the Alcoa Union and not whether that Union represents a ma-jority of the employees at Alcoa.The Board feels that the ques-tion is not for it to decide.Such a question, involving solely and ina peculiar fashion the internal affairs of the American Federationof Labor and its chartered bodies, can best be decided by the partiesthemselves.The availability ' of the Board as a convenient forumfor the airing of such problems would induce the parties to presentthem to the Board without first having made any real attempt tocompose their differences among themselves.The consequent ac-cumulation of cases on its docket would considerably hamper thework of the Board.Nor do we feel that the petitioner itself aftera full consideration of the implications of its request would desire theBoard to pass judgment upon such matters.It is preferable that the Board should not interfere with the inter-nal affairs of labor organizations.Self-organization of employeesimplies a policy of self-management.The role that organizationsof employees eventually must play in the structure established by Con- 538NATIONAL LABOR RELATIONS BOARDgress through that Act is a large and vital one.They will best beable to perform that role if they are permitted freely to work out thesolutions to their own internal problems. In its permanent opera-tion the Act envisages cohesive organizations, well-constructed andintelligently guided.Such organizations will not develop if theyare led to look elsewhere for the solutions to such problems. In fine,the policy of the National Labor Relations Act is to encourage theprocedure of collective bargaining and to protect employees in theexercise of the rights guaranteed to them from the denial and inter-ference of employers.That policy can best be advanced by theBoard's devoting its attention to controversies that concern suchfundamental matters.The petition for certification is accordinglydismissed.